 ADHESIVE PRODUCTS CORPORATION265,Adhesive Products CorporationandDistrict 65, Retail,Wholesale& Department Store Union,AFL-CIOandAdco Employees As-sociation1and Steel,Metals, Alloys and Hardware,Fabrica-tors and Warehousemen,Local 810, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers of Amer-ica,AFL-CIO,'Parties to the Contract.Case No. 2-CA-4188.February 4,1957DECISION AND ORDEROn April 17, 1956, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent andLocal 810 filed exceptions to the Intermediate Report, and the Re-spondent filed a supporting brief.3The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.The rul-ings are hereby affirmed.The Board has considered the IntermediateReport, the exceptions, the brief, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, to the extent that they are consistent herewith.1.We find, in substantial agreement with the Trial Examiner, thatthe Respondent interfered with, restrained, and coerced its employees,in violation of Section 8 (a) (1) of the Act, by stating, in the presenceof its employees, that it would not deal with District 65, their ma-jority representative,4 and by promising its employees benefits if theywould bargain through Adco.2.We also find, in agreement with the Trial Examiner, that theRespondent interfered with the formation of Adco and contributedfinancial and other support to it, in violation of Section 8 (a) (1) and(2) of the Act.We do not agree, however, with the Trial Examiner'sfurther conclusion that the evidence establishes domination of Adco.by the Respondent.The facts are substantially as set forth in the Intermediate Report.An informal employee association known as "Adco" had existed spo-radically at this plant since 1947, during which time its committee had1Herein referredto as Adco.fHerein referredto as TeamstersLocal 810.8 The Respondent also requested oral argument.The requestis denied,as the record,includingthe exceptionsand brief,adequatelypresents the issues and the positions of theparties.* Gala-Mo Arta,Inc.,113NLRB 1,at 6, 20;enfd.In this respect 232 F. 2d 102 (C. A. 8).117 NLRB No. 36. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecuted with the Respondent three contracts.' The last such contractexpired on April 8, 1954, after which Adco died out.Upon being dis-appointed in the size of their 1954 Christmas bonus, the employeesdecided to bring in an outside union, and by January 18, 1955, 16 ofthe 20 employees had joined District 65, held several meetings, andappointed an employee negotiation committee. In January 1955 thisUnion informed the Respondent of its majority status and requestedit to negotiate a contract.'However, the Respondent, through itsattorney, informed the Union that the Respondent's president, M. C.Medwick, would be hospitalized for some time and would get in touchwith the Union later.Thereupon Medwick immediately assembledthe employees and told them that although they could have any unionthey wanted except District 65, which was a Communist union,7 hepreferred that they revive the old Adco committee.He promisedthem that if they would send that committee to him with their de-mands, he would see what could be worked out. At this meeting Med-wick was informed that the employees had signed up with District 65and they would not bargain without its representative, Morris Dos-well.Although District 65 filed a petition with the Board, Medwickrepeated to Doswell, in the presence of some of the employees, thathe would not deal with District 65 because it was a Communist union.'Between this time and the first of February, Medwick met with indi-vidual employees, urged that they revive Adco, and promised to grantimproved conditions if they would do so. The employees finally capit-ulated to the Respondent's exhortations and instructed the membersof the District 65 employee negotiating committee to negotiate a con-tract for them as the Adco committee .9 Demands were drawn up bythe committee with employee participation, and agreement was quicklyreached with the Respondent.The result was a new 1-year compre-hensive contract containing improvements in working conditions, awage increase of $2 to $11,1° and a 2-week union-shop clause.8 These contracts covered only vacations, holidays, free coffee, use of lockers and bulletinboard, and establishment of a grievance committee.9Although the Respondent charges that District 65's cards were improperly obtained,the record reveals no evidence of fraud or coercion on behalf of the Union.Accordingly,limited to the context of this case,we adopt the Trial Examiner's statement that the meansby which the employees happened to select their bargaining agent was of no concern totheir employer.7 7 This finding is based on the credited testimony of employee Philip Vincinanza.TheRespondent contends that the Trial Examiner's credibility findings as to Vincinanza areerroneous.However, as the clear preponderance of all the relevant evidence does notdemonstrate the Trial Examiner's credibility findings to be incorrect,we adopt them.Standard Dry Wall Products,91 NLRB 544,enf. 188 F. 2d 362 (C. A. 3).8This finding is based on the credited testimony of Doswell, which credibility finding weadopt for the reasons given in footnote 7, above.9We do not consider that any statements the employees may have signed,to the effectthat they were not forced to joinAdco,to be material to the ultimate issue, under thecircumstances of this case.1° In view of the Trial Examiner's finding, in footnote 14 of the Intermediate Report, asto Kelly's unreliability as a witness, we do not rely on Kelly's testimony that Medwick gave ADHESIVE PRODUCTS CORPORATION267'Simultaneously with the execution of the contract, the employees,on their own initiative proceeded, for the first time, to give form andsubstanceto Adco by reconstituting its negotiating and grievance com-mittee,electing a president and a secretary-treasurer, instituting regu-larmonthly meetings, keeping minutes, and collecting dues.Thecommittee held frequent conferences with the Respondent to deal with,employee problems and grievances such as layoffs, job content,' andnew showers and drinking fountains. In addition, as the Trial Ex-aminer found, the Respondent continued, after the contract was exe-cuted, to proffer "smaller types of assistance" to Adco, such as a freemeeting place, stenographic and printing service, and also on May 18,1955, granted the dues checkoff to Adco.There is, however, no evi-dence that the Respondent participated in Adco's internal affairs."The Board has found dominationin caseswhere the employer notonly furnished the original impetus for the organization but therewere presentsuch additional factors as (a) the employer also pre-scribed the nature, structure, and functions of the organization; 12(b) the organization never developed any real form at all, such as aconstitution or bylaws, dues or a treasury, never held any meetings,and had noassets otherthan a contract bestowed by the employer; 19(c) representatives of management actually took part in the meetingsor activities of the committee or attempted to influence its policies."In the instant case, however, as set forth above, the record fails toestablish either that the Respondent was in a position to control theorganizationand functioning of Adco, or that it actively partici-pated in Adco's internal affairs; rather it affirmatively establishesthat the employees themselves were in a position to and did in facthave effective control over the organization and functioning ofAdco.Accordingly, although we agree with the TrialExaminerthat Adco was reactivated as a direct result of the Respondent's un-lawful interference, and thereafter was the beneficiary of the Re-,some employees higher wage increases than the Adco committee asked, as this testimonywas uncorroborated,was denied by Medwick and employee Nelson, and is in any eventImmaterial to the ultimate issues in this case.11 Although the Trial Examiner states that the Respondent"used Adco as a sort of trans-mission belt for the dissemination of orders,...plant rules,and exhortations to do betterwork," the record shows that the Respondent presented its position on such matters at itsmeetings with the committee, or to the assembled employees after the conclusion of AdcobusinessUnder the circumstances of this case,we do not believe that this method of com-municating with the employees constituted participation in the affairs of their organizationby the Respondent.12 StandardCoil Products Co.,110 NLRB 412, enf. 224 F. 2d 465(C. A. 1), cert. denied350 U. S. 902;Ed Taussig, Inc.,108 NLRB 470;Essex Wire and Associated Machines, Inc.,107 NLRB 1153.13Ben Corson Manufacturing Co.,112 NLRB 323. See alsoN. L. R B.v. Stow Mfg. Co.,217 F. 2d 900(C. A. 2), enfd. 103 NLRB 1280, cert. denied 348 U. S. 964.14 SeeNutone,Incorporated,112 NLRB 1153;Ephraim Haspel,109 NLRB 37,enfd. 228F. 2d 155(C. A.2) ; N. L. R. B.v.Wemyss,212 F. 2d 465(C. A. 9), enfd. as mod. 102NLRB 586. See alsoCalifornia Cotton Cooperative Association,Ltd.,110 NLRB 1494; andTri-State Manufacturing Company, etal., 109 NLRB 410. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent's unlawful assistance, we do not believe that the record sup-ports a finding that Adco was also dominated by the Respondent.We shall therefore not adopt the Trial Examiner's recommendationthat Adco be completely disestablished.3.We find, in agreement with the Trial Examiner, that the Re-spondent refused to bargain with District 65 as the exclusive bar-gaining representative of a majority of its employees in the appro-priate unit 15 in violation of Section 8 (a) (5) and (1) of the Act.184.We also agree with the Trial Examiner that the Respondent byits conduct toward Teamsters Local 810,14 violated Section 8 (a)(1), (2),and (3).18ORDERUpon the basis of the entire record in this case and pursuant toSection 10 (c) of the National Labor Relations Act, the NationalLabor Relations Board orders that the Respondent, Adhesive Prod-uctsCorporation, New York, New York, itsofficers, agents,successors,and assigns,shall :1.Cease and desist from :(a) Interfering with, assisting, or contributing financial or othersupport to Adco Employees Association, or Steel, Metals, Alloys andHardware, Fabricators and Warehousemen, Local 810, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL-CIO.IiMidwest Piping & Supply Co., Inc.,63NLRB 1060,did not involve a question of refusalto bargain,as indicated in the IntermediateReport.IsWe agreewith the TrialExaminerthat theRespondent had knowledge of District 65'smajority status,based on evidencethatMedwick was informed not only by Doswell onseveral occasions,but also by the employees at the meeting in the quonset hut on January19.We do not rely, however,on Vincinanza's testimony that Medwick told him privatelythat lie understood the men had joined District 65 because,contrary to the Trial Examiner,Medwick denied having any conversation with Vincinanza about the Union,The recordalso shows that Medwick testified he knew some employees had signed under pressure, andnot, as stated in the IntermediateReport, thathe knew those who had not joined District 65.17The statement in the IntermediateReport thatsubsequent to February 3 Hill andSollecito Informed Medwick they had joined Teamsters Local 810 Is not supported by therecord.However, therecord clearly supportsthe TrialExaminer's conclusion that Med-wick knew when he rehired these two employeesthat theyhad joined Teamsters Local 810In accordance with his instructionsIsThe Respondent exceptedto theTrial Examiner's recommendation that the Respondentbe required to refund dues checkedoff for Adcoand TeamstersLocal810.The exceptioniswithout merit, as the remedy of reimbursement of such dues is appropriate and necessaryto expunge the illegal effects of the Respondent's unfair labor practicesHowever, ouradoptionof the TrialExaminer's recommendation is not to be construed as approving theimplication contained in the IntermediateReport thatunder the circumstances of this casethe checkoffwould havebeen lawfulif the employeeshad furnished authorization cardstherefor to the Respondent(Hibbard DowelCo., 113 NLRB28, at 30) ;nor is it to be con-strued as requiringpayment toemployees who have been reimbursed previously by Adcowhen theyleft theRespondent's employ.In addition to the conclusions of law set forth in paragraph 6 of that section of theIntermediate Report, the Board makes the additional conclusion of lawthatby renderingunlawful assistance and support to Teamsters Local 810,the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3) of theAct. ADHESIVE PRODUCTS CORPORATION269(b) Recognizing the above-named labororganizations as the repre-sentativesof any of its employees for the purpose of dealing withsaid labororganizationsconcerninggrievances,labordisputes,wages,hours of work, or other conditions of employmentuntil afterit has complied with the provisions of this Order requiring it to bar-gainwith District 65, Retail, Wholesale & Department Store Union,AFL-CIO,and unlessand until said labororganizations have beencertified as such representatives by the Board.(c)Giving any force or effect to any agreement,supplement, orrenewal thereof which the Respondent may claim to have with eitherAdco Employees Association or Steel, Metals, Alloys and Hardware,Fabricators andWarehousemen, Local 810, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica,AFL-CIO, and particularly those agreements executed by theRespondent with the aforenamed labor organizations respectivelyon February 3, 1955, and February 9, or August 15, 1955.(d)Refusing to bargain collectively with District 65, Retail,Wholesale & Department Store Union, AFL-CIO, as the exclusivebargaining representative of its production and maintenance employ-ees including truckdrivers, employed at its Bronx, New York, NewYork, plant but excluding office clerical employees, guards, profes-sional employees, and supervisors as defined in Section 2 (11) of theAct.(e) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist District 65, Retail, Whole-sale & Department Store Union, AFL-CIO, or any other labor or-ganizationof their own choosing, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities, except tothe extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employmentas authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Withdraw and withhold recognition from Adco EmployeesAssociation and Steel, Metals, Alloys and Hardware, Fabricators andWarehousemen, Local 810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, asrepresentatives of any of the Respondent's employees in its Bronx,New York, New York, plant for the purpose of contracting, or nego-tiating, or otherwise dealing with the Respondent with respect towages,rates of pay, or any other term or condition of employmentboth until it has complied with the provisions of this Order requiring 270DECISIONSOF NATIONAL LABORRELATIONS BOARDit to bargain with District 65, Retail, Wholesale & Department StoreUnion, AFL-CIO, and thereafter, unless and until said organizationsshall be certified as such representatives by the Board.(b)Upon request, bargain collectively with District 65, Retail,Wholesale & Department Store Union, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unit herein found.(c)Reimburse each of Respondent's employees in a sum of moneyequal to that which Respondent has checked off from said employee'ssalary as dues to either Adco Employees Association or to Steel,,Metals, Alloys and Hardware, Fabricators and Warehousemen, Local810, International Brotherhood of Teamsters, Chauffeurs,Ware-housemen & Helpers of America, AFL-CIO.(d)Post in its Bronx plant in New York, New York, copies ofthe notice attached hereto and marked "Appendix." 19 Copies of saidnotice, to be furnished by the Regional Director for the SecondRegion, shall, after being signed by Respondent's representative, be-posted by the Respondent in the Bronx plant immediately uponreceipt thereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced,or covered by any othermaterial.(e)Notify the Regional Director for the SecondRegion in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURThER ORDEREDthat the complaint be, and it herebyis,dis-missed insofar as it alleges that the Respondent violated the Actother than as found herein.19 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT interfere with or contribute financial or othersupport to Adco Employees Association or Steel, Metals, Alloysand Hardware, Fabricators and Warehousemen, Local 810, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemen& Helpers of America, AFL-CIO.WE WILL NOT recognize the above-named labor organizations asthe representatives of any of our employees for the purpose of. ADHESIVE PRODUCTS CORPORATION271contracting,negotiating,or otherwise dealing with them with1respect to wages,rates of pay,or any other term or condition ofemployment,until after we have bargainedwithDistrict 65, Re-tail,Wholesale&Department Store Union,AFL-CIO,and will,not thereafter recognize said organizations as such representativesunless and until they have been certified as the representatives ofour employees by the National Labor Relations Board.WE WILL NOT give any force or effect to any agreement we maynow, have with Adco Employees Association or Steel, Metals,,Alloys and Hardware,Fabricators andWarehousemen, Local810, International Brotherhood of Teamsters,Chauffeurs, Ware-housemen & Helpers of America,AFL-CIO.WE WILL bargain collectively,upon request,with District 65,.Retail,Wholesale&Department Store Union,AFL-CIO, as theexclusive representative, of all the employees in the appropriatebargaining unit at our Bronx plant with respect to rates of pay,wages,hours of employment and other conditions of employment,and if an agreement is reached,embody it in a signed agreement.The appropriate bargaining unit is :All production and maintenance employees including truck-drivers employed at our Bronx,New York, New York,plant,.exclusive of office clerical employees,guards,professionalemployees,and supervisors as defined in Section 2 (11) of theAct.WE WILL reimburse each of our employees in a sum of moneyequal to that which we have checked off said employee's wages as.dues and paid over to eitherAdcoEmployees Association or-Local 810, International Brotherhood of Teamsters,Chauffeurs,.Warehousemen&Helpers ofAmerica, AFL-CIO.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organi-zation, to form labor organizations,to join or assist District 65,.Retail,Wholesale&Department Store Union,AFL-CIO,to bar-gain collectively through representatives of their own choosing,,and to engage in concerted activity for the purpose of collectivebargainingor mutual aid or protection,and to refrain from anyor all such activities except to the extent that such right may be-affected by an agreement requiring membership in a labor organi-zation as a condition of employment,as authorized in Section 8(a) (3) of the National Labor Relations Act.All our employees are free to become or remain,or to refrain frombecoming or remaining,members ofany labor organization except to,the extent that this right may be affected by an agreement conformingto the applicable provisions of Section 8 (a) (3) of the National LaborRelationsAct.Wewill not discriminate in regard to hire or tenure,. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDof employment, or any term or condition of employment against anyemployee because of membership in, or activities on behalf of, anysuch labor organization.ADIIEsivE PRODUCTS CORPORATION,Employer.Dated---------------- By--------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge and amended charge filed by District 65, Retail, Wholesale &Department Store Union, AFL-CIO,' hereinafter called District 65, the GeneralCounsel of the National Labor Relations Board, hereinafter called the GeneralCounsel 2 and the Board respectively, by the Regional Director for the SecondRegion, New York, New York, issued his complaint dated October 31, 1955, againstAdhesive Products Corporation, hereinafter referred to as the Respondent.The complaint as amended alleged, in substance, that the Respondent: (1) onor about January 18, 1955, and at all times thereafter, refused and continues torefuse to bargain collectively with District 65 as the exclusive collective-bargainingrepresentative of all the Respondent's employees in the appropriate unit in variousenumerated ways, particularly by executing contracts on February 3, 1955, withAdco Employees Association, hereinafter called Adco, and with Local 810 on Feb-ruary 9, 1955, in violation of Section 8 (a) (5) of the Act; (2) on or about Janu-ary 18, 1955, initiated and encouraged the revival and/or formation of and illegallyassisted Adco in various enumerated ways in violation of Section 8 (a) (2) of theAct; (3) Respondent on or about February 9, 1955, rendered unlawful assistanceand support to Local 810 by executing with it a collective-bargaining agreement inface of District 65's claim of representation in violation of Section 8 (a) (2)of the Act; and (4) by various enumerated other acts interfered with, restrained,and coerced its employees in violation of Section 8 (a) (1) of the Act.Copies ofthe complaint, the charges, and notice of hearing thereon were duly served uponthe Respondent, District 65, Adco and Local 810.The Respondent duly filed its answer admitting the execution of the agreementsof February 3 and 9, 1955,3 but denied the commission of any unfair laborpractices.Pursuant to notice, a hearing was held on December 19, and 21, 1955, andJanuary 23, 24, 27, 31, and February 1, 2, and 3, 1956, in New York, New York,before the duly designated Trial Examiner.All parties were represented at thehearing and were afforded full opportunity to be heard, to examine and cross-ex-amine witnesses, to introduce evidence, to present oral argument at the close of thehearing, and thereafter to file briefs as well as proposed findings of fact and con-clusions of law.At the conclusion of the hearing oral argument was had.A briefwas received from the Respondent on March 20, 1956.Upon the entire record in the case, and from the Trial Examiner's observation ofthe witnesses, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleged, the parties admitted, and the Trial Examiner finds, thatAdhesive Products Corporation is, and has been, at all times mentioned herein, aiThe AFL and CIO having merged subsequent to the filing of the complaint in this pro-ceeding, the Trial Examiner on his own motion is hereby amending affiliations of the labororganizations accordingly2 This term specifically includes the attorney appearing for the General Counsel at thehearing.8During the course of the hearing the Respondent amended its answer by deleting the'date of February 9, 1955. ADHESIVE PRODUCTS CORPORATION273corporation duly organized under and existing by virtue of the laws of the State ofNew York. The Respondent has maintained its principal office and place of busi-ness at 1660 Boone Avenue, Bronx County, in the city of New York, State of NewYork, herein called the Bronx plant, and is now and has been continuously engagedat said place of business in the manufacture, sale, and distribution of adhesives,coatings, and related products.During the past year the Respondent, in the courseand conduct of its business operations, caused to be purchased, transferred, and de=livered to its Bronx plant, rubber latex, solvents, fillers, and other goods and mate-rials, valued at in excess of $50,000, of which, goods and materials valued in ex-cess of $25,000 were transported to said plant in interstate commerce directly fromStates of the United States other than the State of New York.During the past year,the Respondent, in the course and conduct of its business operations, caused to bemanufactured, sold, and distributed at said Bronx plant, products valued at in ex-cess of $100,000, of which products valued in excess of $50;000 were shipped fromsaid plant in interstate commerce directly to States of the United States other thanthe State of New York. The Respondent admits, and the Trial Examiner finds,that at all times material herein the Respondent has been engaged in commercewithin the meaning of the Act.II.THELABOR ORGANIZATIONS INVOLVEDDistrict 65, Retail,Wholesale & Department Store Union,AFL-CIO;Adco Em-ployeesAssociation;and Steel,Metals,Alloys and Hardware,Fabricators andWarehousemen,Local 810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,have been,at all itimes materialhere, labor organizations admitting to membership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The factsOn September 11, 1947, a 1-year "agreement between the employees of AdhesiveProductsCorporation comprising Adhesive Products Employees Association andAdhesive Products Corporation" was apparently 4 executed by the Respondent andby Respondent's individual employees.This agreement provided for holidays, vaca-tions, hours of employment, and rest periods.On April 30, 1951,5 the Respondent and a committee for Adco executed another1-year agreement providing for vacations, holidays, free coffee, use of lockers, useof a bulletin board, and a committee to discuss grievances with the Respondent'spresident.The termination clause of this contract provided: "This contract is to bebinding for 1 year and at its expiration -a new contract is to be made up."On April 8, 1952, the Respondent and a committee for Adco executed practicallythe identical contract except for the termination clause which provided: "This con-tract is to be binding for 2 years and at its expiration a new contract is to be made up."Wages were not mentioned in any of the aforementioned contracts.Apparentlyat this time it was the Respondent's custom to grant 5- or 10-cent per hour wageincreases semiannually to its employees.This custom was not reduced to writtenform.During this period and until February 11, 1955, Adco had no constitution orbylaws, no officers except for the committeemen who executed the aforementionedagreements, no minutes of meetings, no dues or money, and no meeting place exceptupon the Respondent's property.Adco membership cards were handed to each em-ployee promptly after hiring. If lost, these cards were replaced by the Respondent.Itwas also the Respondent's custom for a few years prior to Christmas of 1954 togive each of its employees a Christmas bonus amounting to 1 week's salary.Prior to Christmas, 1954, employee DePena had in his possession membershipapplication and authorization cards for Teamsters Local 239 in preparation for thecommencement of an organizational drive on behalf of that organization but, uponadvice of the other employees, retained these cards in his possession awaiting an-nouncement as to the Respondent's 1954 Christmas bonus.When announced, theRespondent had reduced its Christmas bonus by half-giving each employee 'a one-half week's salary.Following the disclosure of the reduction in the Christmas bonus and just priorto December 23, 1954, all the employees attended a meeting in a private apartment4Theexhibit in evidence is unsigned5No contractsbetween September1948 and April30, 1951 (if any such there were),were introduced into evidence423784-57-vol. 117-19 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDattended by an organizer for District 65 named Bellemare who arranged to have acommittee from the group meet with Organizer Morris Doswell in whose divisionthe Respondent's plant fell.This committee composed of employees DePena, Serio,and Vicinanza met with Doswell on December 23.On December 30, 1954, andJanuary 13 and 25, 1955, Doswell held meetings at District 65 headquarters attendedby most, if not all, of the Respondent's employees. By January 18, 1955, all but oneof the Respondent's production, maintenance employees, and drivers 6 had executedmembership application and authorization cards authorizing District 65 to bargainon the employee's behalf.At least 13 of the employees had paid all or part of theinitiationfee of $4 to District 65.Among the employees who had paid their funinitiationfee were employees Eugene Kelly, John Serio, Alfred DePena, and Roose-velt Nelson, while Richard Carr paid $3 and Allison Coar $2.At a meeting held on January 13 at District 65 attended by almost all of theRespondent's employees, the employees elected a negotiating committee for District65 consisting of employees Alfred DePena, John Serio, Phillip Vicinanza, EugeneKelly, and Roosevelt Nelson. It was also decided at thismeetingthat the remainingfew unsignedemployees were to be signed up as members of District 65 on January18 and the employer approached with a request to bargain the same day.On January 18, the few remaining unsigned employees executed membership appli-cation cards authorizing District 65 to negotiate on their behalf.On that same dayDistrict 65 wrote the Respondent as follows:Please beadvised that our organization represents a majority of youremployees.We would like to meet with you, at your convenience, to discussterms andconditionsof a contract.Thank you for your attention in this matter.The Respondent answered this letter on January 21 as follows:In reply to your letter of January 18, please contact our attorney, Mr. SamuelGottleib of Gainsburg, Gottleib, Levitan & Cole, 122 East 42nd St., New York.Upon receipt of this answer Doswell telephoned Gottleib and was told that hisrequest fornegotiations must wait for a few weeks as Medwick, Respondent's presi-dent, probably would be entering a hospital for an operation and that they wouldget in touch with Doswell later.However, prior to these exchanges, both Doswell and Medwick agree that Doswellmet Medwick and told him that District 65 represented a majority of his employeesand requested that Respondent recognize and bargain with District 65.They alsoagreed that such recognition was not granted at this or any other subsequent time.Other than these points of agreement, the testimony of Doswell and Medwick wasin disagreement as to the date and place of their meeting.According to the testimony of Medwick, he encountered Doswell by the Re-spondent's shipping platform on the afternoon of January 19 where Doswell informedhim that District 65 represented the majority of the employees and requested recog-nition from the Respondent and that he, Medwick, thereupon, told Doswell to getin touch with Respondent's attorney whose address he gave.According to Medwick,this referral was common practice for the Respondent and that such a request "alwaysdies after I referred them to our attorneys."According to the testimony of Doswell, however, he went to the Respondent'soffice early on the morning of January 18, prior to the time he wrote the letternoted above, where he was introduced to Irving Mintz, Respondent's secretary-treasurer, to whom he made his statement regarding the majority representation ofDistrict 65 and was told that Medwick was at the hospital and would not be backuntil that afternoon.Doswell returned to the plant about 3 p. in., after ascertainingby telephone that Medwick would be present, and, after waiting in the office aboutthree-fourths of an hour, was ushered into Medwick's office where he requestedMedwick to recognize District 65 but was told by Medwick that he would notrecognize District 65.Medwick then inquired as to the contract terms of District 65,whereupon Doswell stated he could not negotiate the terms of a contract in theabsence of the negotiating committee of Serio, Vicinanza, DePena, Kelly, andNelson and requested their presence.Medwick refused this request upon the groundsthat allowing the committee to be present would amount to recognizing District 65and that he was not recognizing District 65 "as yet."Doswell-further testified thathe produced the executed application cards for the Respondent's inspection, followingThp sole exception was driver Delia who died prior to the hearing. A card executedin his name was producedat the hearing but was not properly identifiedand thus notadmitted in evidence. ADHESIVE PRODUCTS CORPORATION-275,which Mintz pronounced the signatures thereon to be genuine.When Doswellasked Medwick to set a date to negotiate a contract, Medwick stated that he himselfmight have to go to the hospital but gave Doswell the name of his lawyer whomhe said .would be in touch with Doswell.The meeting ended on this note.']On January 19 or 20, after Respondent had knowledge that District 65 claimedto represent a majority of the employees, Medwick called a meeting of all theemployees in the shop.8Medwick began this meeting by telling the men that heknew that many of them had executed cards for District 65, asked what the troublewas and inquired as to what they wanted. The employees stated they could notdiscuss their demands without having Doswell of District 65 present.One employeewent so far as to tell Medwick in vulgar language that the employees have "gotyou" now that they were represented by District 65.Medwick reminded theemployees that he had always kept his commitments with Adco and inquired whythey could not go along with what they had had "in the past."He suggested themen get together with the Adco committee, give the committee their demands, havethe committee bring them to him and see what could be worked out. There iscompetent evidence, which the Trial Examiner credits, that during this talk Medwicktold the employees they could have any union they wanted except District 65 butthat he would never recognize District 65 as it was a Communist union.On January 24, District 65 filed a petition for certification with the Board whichwas duly served upon Respondent.On January 25 all the employees again met with Doswell at District 65 head-quarters at a regularly scheduled meeting at which the employees began drawingup their wage demands, a demand for a hospitalization plan (which was suggestedby Doswell), a demand that Respondent pay for the cleaning of the work uniformsand other matters.The wage demands were based upon the wages paid by theFederal Adhesive Company, two of whose stewards were present to assist in thedrawing of the demands.During this period of time it was Doswell's custom to meet the Respondent'semployees on the sidewalk outside the plant either at lunch time or after work.Onone occasionMintz watched the meeting from an office window in the plantand reported the facts to Medwick.On another occasion while Doswell was talkingto the group of employees, one "Frenchy" Robinson, an organizer for Local 810,approached the group and began handing out membership application cards forhis union.Doswell, Vicinanza, and some of the other employees expressed theirdispleasure of Robinson's action.A suggestion was made by Robinson that Medwickhad invited Robinson to solicit memberships for Local 810.9Robinson's effortswere unsuccessful as no cards were signed for Local 810 prior to February 1, 1955.TMedwick specifically denied having any meeting with Doswell at this time in his office,and that any authorization cards were produced.Mintz was not interrogated upon eithersubjectOn the other hand, Doswell testified that this meeting took place prior to his let-ter to the Respondent dated January 18.Although this conflict need not be decided in order to arrive at a decision in this case, theTrial Examiner believes that Medwick was correct about the date and that Doswell wascorrect about the remainder of the meetingThe Trial Examiner's decision on this pointis influenced by the fact that the Respondent failed to call Mintz to deny Doswell's testi-mony thus creating an inference that Mintz' testimony would have been adverse to theRespondent8Medwick himself testified that he could not recall his introductory remarks prior to thetime he began talking about production in the plantThe other witnesses, most of whomwere Adco committeemen and all of whom were signatories to the contract of February 3between Respondent and Adco, was almost equally as HazyThe findings regarding theevents of this meeting are, therefore, a synthesis of all the testimony produced.The testimony of the witnesses given at the hearing varied widely from that given byeach of them in affidavits to investigators for the BoardFor instance,Medwick's affidavitOn January 18, 1955, I met withthe men inhut.The men said they wanted to talkto me and I was there only a few minutes. They spokeof being disappointedabout notgetting bonus and they counted on it. I said if you have any questions, have yourcommitteecome up and see me. . . .At the hearing, however, Medwick admitted that he hadcalled the men together but deniedhaving suggestedto the men that the Adco committeebargain with him.Otherwitnessessimilarlyrepudiatedaffidavits swornto by them beforeBoard agents.9Robinson was not called as a witnessof thehearing. 276DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn another occasion,either just before or just after the District 65 meeting ofJanuary 25,Doswell was talking with some of the employees of the Respondenton the sidewalk at the end of work.Neither the drivers nor some of the com-mitteemett joined the group.Afterwaiting some time for them,itwas reported toDoswell that the missing employees had been called into Medwick's office.Oneof the employees unlocked the front door to the plant and Doswell,with the menhe had been talking with,went up to Medwick's office where they found Medwicktalking to the missing employees.A heated session between Doswell and Medwickfollowed.Doswell demanded to know what Medwick was doing talking to theemployees individually when he knew that District 65 represented the "overwhelmingmajority" of his employees.Medwick answered that they were his employees andhe was entitled to talk to them whenever he pleased,that he would not deal withDistrict 65 as it was a Communist union and that Doswell had promised to getthe drivers into Local 810 but had failed to do so.Doswell accused Medwick ofbringingLocal810 into the picture.Medwick denied the accusation and accusedDoswell of bad faith in failing to get the drivers into Local 810.Doswell explainedthat he considered it better to organize the men into District 65 first and then, ifitwas necessary,to transfer them to District 810 or Local 807, another TeamsterLocal.Finally calm prevailed.Doswell and the employees departed.Throughout this whole period between January 18 and February 3, Medwicktook occasion to call various employees to his office individually and talk to themabout union matters. In such a conversation with Vicinanza,10Medwick statedthat he understood that all the men had joined District 65 and inquired if theemployees had to have an outside union.He told Vicinanza that he, Vicinanza,had considerable influence with the employees and asked him to use that influenceto get the employees to join any union but District 65.When Vicinanza indicatedthat he was not willing to use his influence in that way, Medwick suggested thatwork in the plant was getting short and that he might have to lay Vicinanza off.On or about January 21, Vicinanza was discharged allegedly for lack of work.In another such individual conversation Medwick inquired of EugeneKelly whythe men could not keep Adco as they had in the past. Kelly informed him that Adcowas not satisfactory to the employees and that, if Medwick wanted to keep Adco,he would have to give the men some"halfway decent conditions."Medwick re-plied that he was willing to do that,thatKelly should so inform the men andthat the committee should then find out what the men wanted and bring it to him.Kelly passed Medwick's willingness to bargain with Adco on to the men togetherwith his request that the Adco committee get the demands together and bringthem to Medwick.Medwick had much the same conversation with Serio when Medwick told Serioto get the committee together,find out what the employees wanted and bring theirdemands to him so that they could see what they could work out on behalf of Adco.In still another private individual conversation between Medwick and RooseveltNelson,which occurred after District 65 had on January 24, 1955,filed its petitionfor certification with the Board,Nelson asked Medwick if he would be willingto negotiate with Adco to which Medwick replied: "I am always willing to negotiatewith the boys."When Nelson suggested that he would"talk" to the other employees,Medwick instructed him to"go ahead."On or about January 26, Local 810 began picketing the Respondent's plant makingthe receipt of deliveries more and more difficult.Medwick prevailed upon Serio,DePena, and other employees to meet certain delivery trucks a few blocks from theplant,transfer the goods from the delivery trucks to the Respondent's trucks whichtheythen drove through the picket line.The Respondent laid off drivers Hill and Sollecito on January 28 and hiredan independent trucker employing union drivers to do the Respondent's truckingwhich resulted in the removal of the pickets.During their layoff Hill and Sollecitowere called into the office by Medwick who told them that they"could join anyunion they wanted-so long as it was a Teamsters union."Subsequently on February3,Hill and Sollecito informed Medwick that they had joined Local 810.Medwickpromptly rehired them for work to begin on Monday, February 7, because, asMedwick explained,the union trucker would not contract to do the Respondent'strucking for less than a week.Hill and Sollecito have worked steadily ever since.The picket line of Local 810 remained but a few days being removed whenRespondent hired the independent unionized trucking concern mentioned above.In addition to the discharge of drivers Hill and Sollecito,the Respondent closeditsplant for one whole day about the time the picketing was in existence.11Medwick did not deny this conversation ADHESIVE PRODUCTS CORPORATION277Either on the very afternoon the plant was closed down or within 'a day or sothereafter, the committee elected on January 25 at District65 headquarters wasauthorized by the employees to negotiate a contract with Medwick as an Adcocommittee.They then approached Medwick, informed him of whatwas going onabout District 65 and suggested the negotiation of a contract.Medwick inquiredwho the committee was representing.Upon being informed that the committee wasrepresenting "the men," and not District 65, Medwick stated that he waswillingto negotiatewith such a committee and that they should go back to the employees,draw up the demands of the employees and submit them to him. He granted thecommittee permission to use an office in the plant for their labors on this matter.The testimony is confused as to whetherthe committee began itswork on thecontract proposals in the plant office on February 1, 2, or 3.Regardless of howmuch time the committee of Serio, DePena, Kelly, and Nelson required for thetask of drawing up the contract terms, that work was done in the plant on companytime with the permission of the Respondentand at its expense.After the contract terms were drawn up, they were submitted to Medwick eitheronceor twice and were accepted by him on theafternoonof February 3.For thefirst time in its history the committee proposed wage rates for the individualemployees.In the so-called negotiations of these wage rates Medwick raised someof the rates requested while lowering a few others.The committee and the individual employees waited at the plant on February3 until about 9 p. in. while the contract was being typed by the office secretary and,when typed,itwas signedboth by thecommitteeand by eachof the individualemployees.A meeting of District 65 was scheduled for thatsame evening but none of theemployees attended it.Unlike the previous page or page and one-quarter contracts it had previouslyhad with the Respondent, this contract,as executedby thecommitteeand the em-ployees,was a nine-page comprehensive document.For the first time an Adcocontract contained a wage scale.Also for the first time Adco failed to bargain onbehalf of the drivers as their wagerateswere not includedamongthe terms of thecontract.In addition to the usual, but improved, provisions for holidays andvacations, this contract further provided a bonus for employeesenteringundergroundtanks, that Respondent would pay for the laundering of 2 worksuitsper week peremployee, that Adco would be consulted 1 week before any layoffs or discharges,for termination pay, for hospitalization for the employees and their families at thesole expense of the Respondent and for arbitration of disputes.At thetimethe committee approached Medwick aboutnegotiatinga contract,Medwick made sure that the committee represented "the men" or Adco, instead ofDistrict 65, ,but neither requested nor was shown any proof that Adco in fact repre-sented the majority of Respondent's employees.However paragraphs 14 and 15 ofthe contract provided as follows:14.District 65 of CIO Retail, Wholesale & Department Store Union andLocal 81,0 of International Brotherhood of Teamsters, AFL, both claim torepresent the employees of Adhesive.Said Adco Employees Association andthe committee representing the employees of Adhesive, though such asso-ciation, represent that they are the sole collectivebargainingagents for theemployees of Adhesive, and that neither of said unions is to be recognized asacting on their behalf.15.The said association and its member employees agree not to bargain ordeal with any other union during the life of this agreement. In the event thatthis agreement shall be breached in any way by Adhesive, such employees shallbe free to bargain with any other unions of their choice.Also for the first time in Adco's history this contract contained a union-securityclause which, as paragraph 12, reads as follows:Paragraph 12. If within 3 days, Adco Employees Association cannot furnishAdhesive with any new men when required, Adhesive shall be free to seek andengage such new help.Within 2 weeks, such new employees must becomemembers of Adco Employees Association.The termination clause read as follows:17.This agreement shall be for a term of 1 year from the date hereof. Itshall be automatically renewed for a further period of 1 year unless either partyshall give notice in writing to the other, at least 30 days prior to termination, 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDof intention not to renew, in which event the parties will meet and discuss re-newal of said agreement upon such terms and conditions as-shall be mutuallyagreed upon.The contract was signed for Adhesive Products Corporation by M.-P. Medwickand for Adco Employees Association by Alfred DePena, Eugene Kelly, John Serio,and Richard Carr.On the last page of the document following the wage rate ofthe individual employees is to be found the following: "We, employees of AdhesiveProducts Corporation, and membership of Adco Employees Association [sic], dohereby ratify and confirm the annexed agreement, dated February 3, 1955." There-after followed. the signatures of all 13 of the Respondent's production and mainte-nance employees, all but 1 of whom had signed membership application cards forDistrict 65 prior to January 18.According to the sworn answer of the Respondent an agreement covering theRespondent's drivers was entered into by and between Respondent and Local 810-on February 9, 1955.However, the Respondent's answer was later amended toconform with the statement of the attorney for Local 810 that the terms of theagreement between Respondent and Local 810 were not fully agreed upon onFebruary 9 nor the contract executed until August 15, 1955.There were admittedin evidence three membership application cards for Local 810 signed by CharlesDelia, Peter Sollecito, and Jerry Hill, the first two of which were executed, accordingto the documents, on February 1 and the last'document on February 3, 1955.Other than the fact that Medwick instructed the Respondent's then unemployeddrivers that they could join any union they wanted so long as it was Teamster local,the organization of the drivers and the negotiation of this contract of either February9 or August 15, 1955, remain dehors this record. It is clear, however, that therewas no Board proceedings involved.The record is also silent on how Adco hap-pened to relinquish its theretofore unbroken claim to representation of the drivers.Apparently while the employees were waiting for the agreement of February' 3to be typed so that they could execute the same, the employees held an Adcomeetingin the plant.At thismeetingthey selected John Serio as president and Eugene Kellyas secretary-treasurer, the first officers Adco had ever had.At the same time theyalso selected John Serio, Eugene Kelly, Alfred DePena, and Richard Carr (whoreplaced Roosevelt Nelson) as committeemen. It was these lattercommitteemenwho executed'the contract of February 3.Eugene Kelly, as secretary-treasurer of Adco, began takingminutesof Adco meet-ings on February 11, 1955.These were the firstminutesever kept by Adco.Ac-cording to these minutes, the membership agreed at a meeting held on February 11in theplant that the members should pay 50 cents per week as dues on each Fridayand that said money so collected should be deposited under the name of Adco Em-ployees Association at the Chemical National Bank & Trust Company.According to these minutes at this same meeting "all employees with exception ofRichard Satin agreed to have the sum of $1 weekly deducted by Adhesive ProductsInc. to be put aside for Christmas bonus plus 6 percent on each $1-$2 deductions-at6 percent weekly." 11Kelly'sminutes for February11 containedalso the following:A statementsigned onthis date by all employees of Adhesive Products Inc.stating they were not forced or made [to] join this company union by the above-named Adhesive Products Inc. allsignatures being madeby free will of eachemployee.12U However, the testimony taken at the hearing showed thatthis offer of 6 percent onsuchdeductions from salary was made by Medwick and accepted by the employees onFebruary 3 during the period between the acceptance of the terms of the agreement andthe execution of the written contract.This testimony also showed that Serio and DePenawere permitted by Medwick to have $2 per week deducted from theirsalaries on the sameterms12Although requested, Kelly produced no such statements at the hearing but maintained.that the statements referred to in the minutes were in fact the following dittoed statementsdated February 3, 1955:I __________________-__ do hereby certify that I am a member of the AdcoEmployees Association, and I do hereby designate and appoint said Adco EmployeesAssociation, through its duly constituted representatives, to be the sole bargainingagent to contract on working and employment agreements, on my behalf and otheremployees with Adhesive Products Corporation as EmployerEntered intothis 3rdday of February 1955.(Signed)---------------------------------------- ADHESIVE PRODUCTS CORPORATION279At what is described in these minutes as the "third regular meeting" of Adcoheld in the plant on Tuesday, May 10, 1955,13 it was moved, seconded and passed"by all the members present" that the 50 cents per week per man dues be deductedfrom each man's paycheck and "have the bookkeeper or cashier in the office give thecheck to your secy.-treas. to deposit weekly in the bank." Since that date the Re-spondent has in accordance with the motion checked off the dues of each employeeand handed the secretary-treasurer a check for the full amount each week. It wasstipulated at the hearing that no written authorization for such checkoff signed by theindividual employees was ever submitted to the Respondent.Under date of March 2, the following appears in the secretary's minutes: "Mem-bership books received from printer and brought up to date and signed by Pres.John Serio, secretary-treasurer Gene Kelly.Each book is numbered and list keptof same by secy.-treasurer."The minutes further show: "Union books distributedto each employee on this date and duly signed by" Kelly and Serio. The member-ship cards mentioned are small cardboard documents which become a small four-page book when folded in the middle.One side of this booket lists certain rulesand on the reverse side are 24 squares marked by the month where the secretarycan record the payment of dues. Serio requested the Fleetwood Press to print thesemembership cards which was done without expense to Adco. It was stipulated thatFleetwood Press was owned by Medwick.Furthermore the facts show that, when Adco held meetings, Kelly customarilyhad the Respondent's secretary type out notices thereof on company stationerywhich he then posted in the plant.Until October or November 1955, all meetingsof Adco were held in the plant with Respondent's acquiescence or permission.WhenSerio announced at that time that Adco could no longer hold meetings in the plant,two meetings were held in a vacant house next to the Respondent's plant.Thishouse was owned by the Memi Corporation, a family corporation, whose sharesare owned by Medwick and the heirs of Secretary-Treasurer Mintz.Adco paid norental for the use of the building for the two meetings which were held there.Asthe building was cold, Adco apparently returned to the plant for the holding of itssubsequent meetings.The only expenditure Adco has had during its existence was one in the amountof 50 cents for the purchase of its minute book.At the time of the hearing Adco,therefore, had accumulated several hundreds of dollars in its bank account fromthe collection of dues.This money has been used exclusively for the making-ofsmall loans to the Respondent's employees.The minutes disclose the handling of one single grievance during the period whenminutes were kept.They further reveal that Medwick has used Adco as a sortof transmission belt for the dissemination of orders, the dissemination of plantrules and exhortations to better workB.Conclusions1.AdcoThe complaint charges that on or about January 18, 1955, the Respondent initiatedand encouraged the revival and/or formation of, and assisted and contributedsupport to,Adco by various enumerated means including the signing of the agree-ment of February 3, 1955.While the record is silent as to the origins of Adco in or before the year 1947,the facts show that membership therein was automatic upon employment with theRespondent.Adco had no constitution or bylaws. It had no officers. It collectedno dues and, hence, had no money. It had no meeting place except in the Re-spondent's plant facilities.But it did execute contracts with the Respondent inthe years 1947, 1951, and 1952.These page or page and one-half contracts arenot typical union contracts being limited almost exclusively to vacations, holidays,and a clause permitting a committee to discuss grievances with Medwick.Theycontain not one word regarding wages-which Kelly attempted to explain on theground that the Respondent customarily granted 5- or 10-cent per hour wage increasessemiannually so that there was "no need" for any provisions regarding wages inthe contract.The events of early 1955 prove how wrong Kelly was.The contract of April 8, 1952, provided: "This contractis to be binding for2 years and at its expiration a new contract is to be made up."However, nonegotiationswere held and no new contract was ever drawn up thereafter untilFebruary 3, 1955, after the spectre of District 65 had arisen.13 The minutes describe the meeting of March 10, 1955, as "Ist Regular Monthly Meet-ing-Adco Employees Association " 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing and in'its brief the Respondent has contended that the contractof April 8, 1952, was extended after its expiration on April 7, 1954, "by operationof law" because the plant continued to operate under the same hours, wages, andworking conditions as it had prior to that date.But the fact that the Respondentdid not unilaterally choose to alter the hours, wages, and working conditions of theemployees does not prove assent of Adco to the extension of the agreement, especiallyin view of the testimony by Medwick and Adco representatives that they just forgotthat their agreement had run out.Respondent's argument is based upon an analogyto rent or lease agreements of real property and to some commercial transactions.It is clear that such analogy is not applicable to labor agreements.Contrary to Respondent's contention at the hearing, Medwick prepared, and hiscounsel approved, an affidavit which he swore to on April 22, 1955, containingthe following: "These agreements [between Respondent and Adco] were renewedup until April 7, 1954.Originally the agreements were from year to year, andthen we made one for 2 years which was orally extended pending negotiations."Asa witness Medwick admitted that there had been no oral extension of the 1952agreement.In a document labeled"Defense to the Charge" prepared by Respond-ent's attorneys and sworn to by Irving Mintz on February 10, 1955, Mintz swore:"In April 1954 the last agreement between Adco Employees Association and theEmployer expired."Secretary-Treasurer Kelly of Adco was guilty of much the same variance betweenhis testimony on the stand and his sworn statements.Kelly testified that, actingupon orders of Adco, he negotiated an additional holiday from the Respondentin October or November 1954 in order to keep the 1952 contract in full force andeffect.But the facts prove that none of the 3 different holidays which, at varioustimes in his testimony he maintained were involved in these alleged negotiations,were in fact granted to the employees in the year 1954.On the other hand onDecember 6, 1955, Kelly sworeto anaffidavitstating inpart: "A contract we [Adco]had with the Company expired early in 1954. The Union died out sometime in 1954.The Union did not hold any meetings in 1954. The meetings started again afterthe Association signed a contract with the Company in February, 1955." Further-more inan affidavit sworn to on March 3, 1955, Kelly stated: "From April 8, 1954until February 3, 1955 when the last contract was signed there was no agreementbetween the employees and the Company."The facts prove, and the law is, that the last labor agreement prior to that ofFebruary 3, 1955, between the Respondent and Adco expired on April 7, 1954,and that there was no labor agreement between these parties thereafter until Febru-ary 3, 1955.The Trial Examiner so finds.The evidence shows beyond cavil that Adcowas no longer in existenceby Christ-mastime of 1954 as the employees had become disenchanted with it.By that timeauthorization cards for Teamsters Local 239 were already available in the hands ofcommitteeman DePena for signature by Adco members but their use for that purposewas deliberately held up by the employees pending determination as to the Re-spondent's 1954 Christmas bonus.Promptly upon discovering that the Respondent'sgenerosity had been reduced 50 percent in this bonus, the employeesen massesought union representation from District 65.By January 18 every employee in theproduction, maintenance, and driving departments of Respondent's plant had executedmembership application cards for District 65 and 13 of them had paid all or asubstantial part of the $4 initiation fee.Thus by January 18, 1955, Adco was moribund, if not dead, despite Kelly's oraltestimony to the effect that Adco held monthly meetings all during 1954 which wasdirectly contrary to what he had sworn to in his affidavits 14Promptly upon learning the majority status of District 65, Medwick undertook toresuscitate or reorganize Adco by public and private statements to the effect that hewould not deal with District 65, by urging the men publicly and privately to bringtheir demands to him through Adco as they had "in the past," by privately promisingKelly to grant "halfway decent- conditions" if the men would bargain through Adco,which promise Kelly disseminated among the employees in accordance with Med-wick's instructions.Under the circumstances these statements of Medwick are notprotected by Section 8 (c) of the Act for they contain both an implied promise ofbenefit if the employees retained Adco as their representative and a threat of reprisalif they tried to bargain through District 65.Medwick had promised Kelly that he14 Iieily's eagerness to testify, as he considered the Respondent would wish him to, ledhim into so many conflicts with established facts as well as contradictions with his ownaffidavits as to require a trier of the facts to regard his testimony with extreme caution inthe absence of outside corroboration. ADHESIVE PRODUCTS CORPORATION281would grant "halfway decent conditions" if the men would bargain through Adcoand had instructed Kelly to pass this word to all the employees.Thus Medwick'swords are to be interpreted in the light of this authorized promise. Such promisesand such threats of reprisal amount to violation of Section 8 (a) (1) of the Act.In addition on February 3, 1955, Medwick made good this promise by the execu-tion of the contract with Adco containing, in some instances, higher wages than Adcohad demanded and, among other things, an illegal union-security clause.Also hesubsequently granted Adoo the checking off of dues without the individual authoriza-tions required by the Act.Furthermore the Respondent assisted Adco in many other ways such as providingitwith rent-free meeting places in the plant, paying its committee for time spent inpreparing the contract which the Respondent suggested they prepare and by providingstenographic and other services for that and for the Adcomeetings.Wage increasesof from $2 to $8 per employee per week, some of which Medwick increased over thewages asked for by Adco, was a potent inducement.Perhaps the individual employ-ees did not know in advance just what their individual raises would amount to butthey knew of the Respondent's willingness to grant their prime desire, more money,prior to the execution of the contract.They had Medwick's word that the Respondent would not deal with District 65,which, of course, meant only one thing: That they would receive no benefits throughDistrict 65.In fact,Medwick's expressed willingness, if not anxiety, to negotiate with Adco,was of great assistance to Adco for Medwick, according to his own testimony, cus-tomarily sent all other organizations, including at various times District 65, Local810, and the UMW, to Respondent's attorney when they claimed to have reachedmajority status.With that, according to Medwick, the request generally died.Onthe other hand as soon as Medwick learned that the committee represented Adco, hein person urged them to find out what the men wanted, to draw up and present theirdemands, provided them with working room and paid them for their efforts, and thenhurriedly agreed to, and improved upon, the terms suggested and executed the sameon the very night District 65 had another meeting with the employees scheduled.It is noteworthy that Medwick only inquired as to who the committee representedand that, upon being assured that they represented the men or Adco, he asked for, andreceived, no assurances of Adco's majority status other than paragraphs 14 and 15 ofthe agreement 15 signed by the individual employees.Furthermore the facts show that when Adco held meetingsagainafter February3, 1955, Kelly customarily had Respondent's secretary type out notices on companystationery which he then posted in the plant.Until October or November 1955, allmeetingsof Adco were held in the plant with the Respondent's acquiescence or per-mission.When Serio announced in October or November that Adco couldno longerhold meetings in the plant, two meetings were held in a vacant house next to theRespondent's plant, a house owned by the Memi Corporation, a family corporationwhose shares are owned by Medwick and the heirs of Respondent's secretary, Mintz.Adco paid no rental for the use of the building for these two meetings. Subsequentmeetingsof Adco apparently were held in the plant.Medwick's Fleetwood Pressprinted Adco's present membership cards without cost. In fact, the only expendituremade by Adco has been one for 50 cents used to purchase its present minute book.The Respondent 'argues in regard to these latest bits of assistance that they were oflittle financial worth and, therefore, should be dismissed asde minimis.Perhaps so,except that they are symptomatic and corroborative of Respondent's relationship withAdco throughout.Thus the facts lead to the irresistible conclusion that by promising to grant Adcoand the individual employees what Kelly chose to refer to as "halfway decent con-ditions" if the men would bargain through Adco and by publicly threatening not todeal with District 65, the Respondent through Medwick and instruments chosen byhim through individual interviews revived or reorganized Adco Employees Associa-tion, depending upon whether that organization is to be considered dead or merelymoribund as of January 18, 1955. The Respondent illegally assisted Adco by there-after refusing recognition to District 65 although knowing it to be the majority, ifnot the unanimous, choice of its employees to be their exclusive bargaining repre-sentative and by thereafter immediately embarking upon a campaign to destroy thatmajority status by promises, threats, and other unfair labor practices.Furthermorein the face of an outstanding and unacted upon petition for certification filed onJanuary 24, 1955, the Respondent, after successfully coercing all of its employeesto desert District 65 by the aforementioned tactics, further assisted Adco by execut-15Quotedsitpra 282DECISIONSOF NATIONALLABOR RELATIONS BOARDing with it and with the individual employees a contract containing an illegal require-mentthat all new employees must joint Adco within 14 days after becoming employedwhereas the Act requires a waiting period of 30 days. Subsequently the Respondentcontinued the smaller types of assistance commonly granted to company-dominatedunions such as free meeting places, free stenographic service, free printing,etc., aswell as checking off dues for Adco despite the absence of the authorization formssigned by the individual employees as required by the Act.Therefore, the Trial Examiner must, and hereby does, find that the Respondentdominated and interfered with the formation, revival, and administration of AdcoEmployees Association ad contributed financial and other support to it in violationof Section8 (a) (2) of the Act.2.The refusal to bargaina.The appropriate unitThe complaint herein alleged in paragraph 8 thereof: "All production and main-tenance employees including truckdrivers of Respondent employed at its Bronx plantexclusive of office clerical employees, guards, professional employees, and supervisorsas defined in Section 2 (11) of the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act."The Respondent's original answer admitted the allegations of the aforesaid para-graph.But on the fourth day of the hearing the Respondent requested, and was per-mitted, to amend its answer so as to deny that the unit including the drivers within theappropriate unit was, in fact, an appropriate unit.,On January 18, 1955, the Respondent's books showed 19 employees in .the appro-priate unit including the drivers (but excluding Delia who was then home sick).Although the Respondent customarily employed only 2 drivers,'this payroll showed3 because of Delia's sickness.-All the employees are under ,the management and direction of General ForemanSchaeffer except the processors who take their orders from Loh who admittedly isa supervisor.Medwick himself personally handles all the labor relations matterconcerning all the employees.The facts show that historically the Respondent's two drivers had always beenconsidered a part of the appropriate unit so long as Adco represented the employ-ees-until, of course, the contract of February 3, 1955, when, for reasons not dis-closed in this record, Adco apparently relinquished -their representation of the driv-ers to Local 810.Generally the work of the drivers and of the production andmaintenance employees was naturally separate and distinct.Usually there is littleinterchange of employees between these two groups.But on occasions when therewas little driving to be done, the drivers were assigned to either production ormaintenance work.During the period in question here both production and main-tenance employees did some driving for the Respondent. In fact, during the periodwhen Delia was 'irregular in attendance, Hill, his replacement, worked about asmuch on production as he did as a relief driver for Delia.Hence so long as anemployee could drive, interchange is not only possible but, in fact, not too infre-quently accomplished.The problems of all employees including the drivers are inlarge part identical and interrelated.Their dealings on conditions of employmentare all handled with 'the same source.The work of the plant is integrated.Re-cently the drivers have been working slightly different hours from those worked bythe remainder of the employees as they arrived at the plant a quarter or half anhour earlier and leave at whatever time their routes have been finished.For -the reasons above stated the Trial Examiner is convinced, and therefore finds,that all production and maintenance employees including 'truckdrivers of the Re-spondent employed at its Bronx plant exclusive of office clerical employees, guards,professional employees, and all supervisors as defined in Section 2 (11) of the Actconstitute a unit appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.b.The majorityPromptly after the Respondent announced the 50 percent reduction in its usualChristmas bonus payment at Christmas time of 1954, the employees en masse (withbut 2 or 3 exceptions) promptly sought representation from District 65 on orabout December 22 when they met with Organizer Bellemare and thereafter withOrganizer Doswell.By January 18, 1955, at least 15 16 of Respondent's employeeshad signed cards applying for membership in and authorizing District 65 to bargain18The figure does not include the card purportedlysigned by Delia. ADHESIVE PRODUCTS CORPORATION283on their behalf.In addition13 had paidallor a goodpart of the $4 initiationcharged by District 65.Thus by January 18, the majority of the production andmaintenance employees including the drivers had selected District 65 as their bar-gaining representative so that there can be no doubt but that District 65 was thechoice of the employees as their bargaining agent.The Respondent's brief refers to this as "the attempted organization by 65."Thebrief argued that the men were "herded" into District 65 by employee Vicinanza,whom the Respondent refers to as a "professional organizer for District 65."Thebrief then described the organizing as follows:It is appropriate to pause in the recitation of the factsand inquirewhether themen had the opportunity to make a free choice of 65.There hadbeen resentmentover the amount of the Christmas bonus and there had been the seizure of thisopportunity by the organizer to get themen signedup as fast as possible.Ob-viously the men had no opportunity in these initial stages to evaluate what bene-fits would be gained from 65.What they were doing at this time might properlybe described as ridding themselves of their pent-up feelings against the Respond-ent.Their method of expressing their feelings was not dictated, however, byreason or sound judgment. It was dictated without consideration, and at a timeof passionate thought.Mob psychology was adroitly applied.Such was thesetting as disclosed by the record surrounding the first meeting with Doswell.Even if we assume, contrary to the uncontradicted evidence in this case, that em-ployee Vicinanza was a paid organizer for District 65, that he did herd the employeesintoDistrict 65 because of their pent-up feelings against the Respondent throughthe use of mob psychology and without allowing them the opportunity of giving thematter due and proper reflection and consideration, still all that is no defense to thisRespondent for the Actguaranteesto the employees the right to bargain through"representatives of their own choosing."Why, how, and by what means the em-ployees happen to select a bargaining agent is of no concern to the employer. Ifthe words contained in the Act "of their own choosing" mean anything, then theymean that, as a matter of law, the matters raised by Respondent in this argument arecompletely immaterial to this case.Furthermore, the evidence submitted here doesnot sustainthe Respondent's contention that Vicinanza was, in fact, an organizer forDistrict 65, that the employees failed to give due and proper consideration to theirchoice of District 65 as their representative or, in fact, that they were "herded" intoDistrict 65 "by use of mob psychology."Hence, the Respondent's contention isboth factually and legally without merit.Therefore, the Trial Examiner finds that on January 18, 1955, and at all timesthereafter,District 65 was the representative of a majority of the employees in theaforefound appropriate unit at the Respondent's plant.c.The refusal to bargainAll parties admit that by letter dated January 18, 1955, District 65 claimed to bethe exclusive bargaining representative for the employees and requested Respondentto bargain with it.All parties are also in accord that Doswell reiterated this requestin a face-to-face meeting with Medwick on January 19 and subsequently in a telephoneconversation with Attorney Gottleib.17The facts show that at the time of these requests the Respondent knew that the claimto majority status of District 65 was, in fact, accurate.Medwick was informed of themajority status of District 65 in no uncertain terms at the quonset hut meeting onJanuary 19 and subsequently in his meetings with selected influential individualemployees.Medwick himself testified that he knew that claims that District 65 represented"all" employees were inaccurate as he knew those who had not joined District 65.18In each instance the Respondent answered the request of District 65 by a requestfor delay, either that District 65 should get in touch with Respondent's attorney orthat District 65 should await the end of Medwick's anticipated hospitalization.Why?The Respondent's brief maintained that at this time the Respondent had a "rea-sonable doubt" as to the majority status of District 65 for reasons which will bediscussed hereinafter.17As the evidence is in dispute on the matter, the Trial Examiner is not including in thlsenumeration the meeting between Doswell and Medwick in Medwick's office on January 19,1eThe Trial Examiner is not including in this enumeration the claim that Mintz verifiedthe majority status of District 65 from the signed cards in the presence of both Medwickand Doswell on January 19 for the reason that that testimony is also disputed. The TrialExaminer has already expressed himself on this conflict of testimony. 284DECISIONSOP NATIONALLABOR RELATIONS BOARDThe facts show that immediately upon receiving the request of District 65, Med-wick embarked upon a campaign to eradicate that majority and to eliminate anyand all possibility of holding a fair Board election.On the very day Medwickreceived his first notification of the claim of majority and request for negotiation byDistrict 65,Medwick called his employees together, asked them what they wanted,requested them to bring their demands to him through Adco as they had "in thepast" and threatened that he would not deal with District 65.Following thispublic announcement Medwick had individual meetings with selected employeeswherein the same promises and threats were reiterated and the employees requestedto use their influence to get the employees to do as the Respondent wanted; to wit,bargain throughAdcowhich,as was well known had been at least dormant since theprevious April.In his interview with Kelly, who candidly stated that the employeeswere dissatisfied with Adco so that, if Medwick wanted them to bargain throughAdco,he would have to give the men "halfway decent conditions,"Medwickpromised to do so and instructed Kelly to pass that information on to the employees,which Kelly proceeded to do.Although this promise was not specific as to dollarsand cents or as to conditions,itwas nonetheless a promise of beneficial treatmentif the men would continue with Adco.Especially is this obvious when comparedto the runaround Medwick was at that time giving District 65 by his repeatedrequests for delays and threats not to deal with District 65.Thus the facts provethatMedwick and the Respondent were not going to deal with District 65 eventhough they knew District 65 was the choice of the employees.The delay was usedto destroy the majority status of District 65 as one means to accomplish Respondent'saim.However, the Respondent maintained in its brief that this"change of mind"of the employees from District 65 to Adco was voluntary on the part of the em-ployees and not induced by the Respondent.The brief also maintained that theemployees changed their minds about District 65 because at one of its meetingsDoswell had mentioned the possibility of having to strike to secure the employees'demands.The brief states:The men were disappointed originally with the Respondent.They were nowdisappointed with 65 because it stood for a strike and they had experiencedsuch a situation.On the question of the Respondent's responsibility for the employees'fear of apossibility of a strike,itmust be noted that Respondent had taken an illegal position;to wit, that it would not recognize District 65 even though knowing it to be thechoice of the employees. It was engaged in promising beneficial treatment to theemployees if they would abandon District 65. So when Local 810 placed pickets attheRespondent'splant,Respondent"discharged"both drivers with the admoni-tion that they could join any union they wished,so long as it was a Teamsters'local.Those"discharges"remained in effect until February 4, 1 day after the lastdriver had 'signed with Local 810.During the short period of picketing by Local810, the Respondent closed its plant for 1 day. It is significant that it was theafternoon of this same day when the Respondent had closed its plant or immediatelythereafter that the employees finally capitulated by authorizing its committee tobargain with Medwick as a committee of Adco. This was the "experience" re-ferred to in Respondent's brief.The plant reopened the following day. In view ofRespondent'swhole coercive campaign,the Trial Examiner cannot hold Respond-ent to be without responsibility for this experience especially as Respondent'sdelivery problems had been previously solved by tie "discharge"of the two driversand the employment of an independent unionized trucker.Respondent'swhole course of conduct during this period of delay brings thiscase squarely within the rule of law succinctly stated inJoy Silk Mills v. N. L. R. B.,185 F. 2d 737,741, where the court holds:Ithas been held that an employer may refuse recognition to a union whenmotivated by a good faith doubt as to that union's majority status.NorthElectricMfg. Co. v. N. L. R. B.,6 Cir., 116 F. 2d 753.When, however, suchrefusal is due to a desire to gain time and to take action to dissipate the union'smajority, the refusal is no longer justifiable and constitutes a violation of theduty to bargain set forth in Section 8 (a) (5) of the Act.N. L. R. B. v.Federbush Co.,2 Cir., 121 F. 2d954,956;N. L. R. B. v. Remington Rand, Inc.,2 Cir., 94 F. 2d 862, 868-869.The Trial Examiner so finds.1919 See also the recent case of N.L. R. B. v. Idaho Egg Producers, Inc.,229 F. 2d 821(C. A. 9). ADHESIVE PRODUCTS CORPORATION285Respondent's campaign was successfully concluded in accordance with the Re-spondent's desires when, on February 3, 1955, Respondent executed a contract withAdco and the individual employees covering the employees exclusive of the driversand on February 9 or August 15, 1955, executed a contract covering the drivers withLocal 810 in face of the still pending petition for certification filed by District 65 onJanuary 24.These facts alone, exclusive of any finding that Adco was in 'fact a company-dominated Union illegally assisted both before and after the execution of the afore-'mentioned contract, prove a refusal to bargain under the doctrine of theMidwestPiping and Supply Company, Inc.,63 NLRB 1060, unless, as Respondent now con-tends in its brief, this case falls within the recently adopted exception thereto.Thepresent rule as stated by the majority of the Board (1 member dissenting and I con-curring but placing his decision on different reasoning) inWilliam D. Gibson Co.,110 NLRB 660, is as follows:TheMidwest PipingDoctrine, as enunciated in the named case and as de-veloped in later cases, established a general prohibition against employer execu-tion of a bargaining agreement with one of two or more rival unions makingconflicting representation claims for his employees, where representation pro-ceedings were pending before the Board.Under that doctrine, execution of abargaining contract in the circumstances indicated constituted interference withthe Board's function of resolving the representation question and also -a breachof the employer's obligation to remain neutral.Upon reexamination of the doc-trine,we are persuaded that the policies of the Act will best be served if theMidwest PipingDoctrine is not applied to situations where an employer con-tractswith a labor organization which is an incumbent union actively repre-senting the employer's employees.This exception does not apply here.Adco was not an incumbent union in that itwas neither a certified union nor one holding an existing contract with the employer.Adco's contract had expired over'9 months previously and no efforts had been madeby either party to extend it or negotiate a new contract.Furthermore, Adco hadceased "actively representing" the employer's employees at least 9 months before.Hence, even eliminating the company-dominated union aspect here, Adco cannot,and does not, qualify as an incumbent union.Therefore, the Trial Examiner holds that on January 18, 1955,and at all timesthereafter, Respondent has refused to bargain with District 65 as the exclusive bar-gaining agent of the majority of the employees in the appropriate unit in violationof Section 8 (a) (5) of the Act.3.Assistance to Local 810Under well-established precedent and from what has already been said herein,itisobvious that the Respondent rendered illegal assistance to Local 810 by(1)Medwick's instruction to Respondent's drivers that they could join any unionthey wanted, so long as it was a Teamsters local; (2) by "discharging" the twodrivers for a period of 1 week and until informed that the drivers had obeyedRespondent's aforementioned instructions; (3) by executing with Local 810 a con-tract covering the drivers on either February 9 or August 15, 1955, in face of anoutstanding petition for certification covering said drivers; and (4) by checkingoff the dues of the two drivers in favor of Local 810 without the statutory requiredwritten checkoff authorization executed by the individual employees.The Trial Examiner finds that by the above-found acts the Respondent violatedSection 8 (a) (1), 8 (a) (2), and 8 (a) (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section 1, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,the Trial Examiner will recommend that it cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Ithaving been found that the Respondent initiated, sponsored, interfered with,and dominated the revival or formation and administration of the Adco Employees 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociation and contributed financial and other support to it, it will therefore berecommended that the Respondent cease and desist from all interference with, andsupportof,Adcoand further,that the Respondent completely disestablish said AdcoEmployees Association as the representative of any of its employees for the purposeof dealing with it concerning grievances,labor disputes,wages, hours of employment,or other conditions of employment,and that the Respondent refrain from recog-nizingAdco orany successor theretofor anyof the foregoing purposes.In its brief the Respondent has argued that,even though the union-security clauseof the February3, 1955, contractwith Adcobe found illegal under the Act, as Re-spondent's brief appears to concede,still the whole contractwith Adcoshould not bestrickendown.In the first place the Board has consistently followed a policy sincetheResnick 20case, that an illegal clause in a labor contract invalidates the completecontract.In the second place the policies of the Act would not be effectuatedunless AdcoEmployees Association were completely disestablished and removed asthe bargaining agent of the employees thus freeing them from the employer's domina-tion.As Adcomust fall, so must its contract.However,this does not mean thatthe individual wage rates and other substantive provisions of the contract need bealtered.,Ithaving been found that the Respondent gave illegal assistance to Steel,Metals,Alloys and Hardware,Fabricators andWarehousemen,Local 810,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&HelpersofAmerica;AFL-CIO,itwill be recommended that the Respondentwithdrawand withholdrecognition from saidLocal 810unless and until that Union becertified by theBoard afterappropriate proceedings.Itwill also be recommended that Respondent reimburse each of its employeesby a sum of money equal to that whichithas checkedoff of each employee's wageas dues and paidto either Adco or Local810 in the absence of the statutory requiredauthorizationthereforexecuted by the individual employee.21It also having been found that the Respondent has failed and refused to bargaincollectively with District65, Retail,Wholesale&Department Store Union,AFL-CIO,as the exclusiverepresentative of its employees in the appropriate unit at its NewYork City, New York, plant,itwill therefore be recommendedthat theRespondent,upon request,bargain collectively with said District 65 as the representative of suchemployees,withrespect to their rates of pay, wages,hours of employment, andother conditions of employment,and, if an agreement is reached,embody its termsin a signed agreement.Since the unfairlaborpractices foundto havebeen committedby theRespondentgo to thevery heart of the Actand indicate an intent to interfere generally withthe rights of the employees guaranteedby theAct, the preventative purposes of theAct will bethwarted unless the order is coextensive with athreat.Therefore, inorder to make more effective the interdependent guarantees of Section 7 and toprevent a recurrence of the unfair labor practices which burden and obstructcommerce,itwill be recommended that the Respondent cease and desist from in-fringing in any manner upon the rights guaranteed in Section7 of the Act.Uponthe basis of the above findings of fact,and upon the entire record in the case,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.District65,Retail,Wholesale&Department Store Union,AFL-CIO; AdcoEmployees Association;and Steel,Metals,Alloys and Hardware,Fabricators andWarehousemen,Local810, International Brotherhood of Teamsters, Chauffeurs,Warehousemen&HelpersofAmerica, AFL-CIO,are each labor organizationswithin the meaning of Section 2 (5) ofthe Act.2.All production and maintenance employees including truckdrivers of theRespondent employed at its Bronx plant exclusive of office clerical employees,guards, professional employees,and all supervisors as defined in Section 2 (11) ofthe Act constitute a unit of Section 9 (b) ofthe Act.3.District65,Retail,Wholesale & Department Store Union,AFL-CIO, hadbeen at all times since January 18, 1955,and now is,the exclusive representativeof all the employees in the aforefound appropriate unit for the purposes of collec-tive bargaining within the meaning of Section 9 (a) of the Act.4.By failing and refusing to bargain collectively on January 18, 1955., and at alltimes thereafter,as found above,with District 65, Retail,Wholesale & Department20 86 NLRB 38, 4021Safeway Stores, Inc,111' NLRB 183. HOWARD-COOPER CORPORATION287StoreUnion,AFL-CIO,Respondent has engaged in and is engaging in unfairlabor practiceswithin the meaning of Section 8(a) (1) and 8(a) (5) of the Act.5.By dominating and interferingwith the revivalor formation and administra-tion ofAdco Employees Association and by contributing financial and othersupportthereto and byrecognizing and dealingwith said Adco EmployeesAssociation, asfound above,the Respondent has engaged in and is engaging in unfairlabor prac-tices withinthe meaning of Section 8 (a) (1) and 8(a) (2) of the Act.6.By rendering unlawfulassistance and support to Local810 and by executinga collective-tbargaining agreementwith said Local 810on orabout February 9,1955,or August15, 1955,the Respondent has engaged in and is engaging in unfairlabor practices withinthe meaningof Section8 (a) (1) and 8(a) (2) of the Act.7.By interferingwith,restraining,and coercing its employeesas found above, inthe exerciseof therights guaranteedto them by Section 7 of the Act, Respondenthas engaged in and is engagingin unfair labor practiceswithin the meaning ofSection8 (a) (1) of the Act.8.The aforesaid unfair labor practicesare unfairlabor practicesaffecting com-merce within the meaning of Section2 (6) and (7) of the Act.[,Recommendations omitted from publication.]Howard-Cooper CorporationandInternationalUnion,UnitedAutomobile,AircraftandAgricultural ImplementWorkersof America,AFL-CIO.'Case No. 36-CA-7924. February 5, 1957DECISION AND ORDEROn July 24, 1956, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case, andhereby adopts the findings; conclusions, and recommendations of theTrial Examiner, with the following'additions:The Trial Examiner found that a majority of the Respondent'semployees in an appropriate unit had designated the Union as theirrepresentative and that, therefore, the Respondent refused to bargainwith the Union in violation of Section 8 (a) (5) of the Act. TheRespondent's exceptions, in the main, attack the validity of the findingof majority designation by the Trial Examiner because of the absence.of direct proof that employee Hachenberg, whose designation isneeded to establish the Union's majority, had authorized the Union ,torepresent him.-ai The Trial Examiner corrected'the Intermediate Report to reflect the name of the Unionas it appears in the caption herein117 NLRB No 40.